--------------------------------------------------------------------------------

Exhibit 10.42
 
 
SECURITY AGREEMENT
 
SOLX, INC.


This SECURITY AGREEMENT dated as of December 19, 2007 is made by Solx, Inc.
(“Solx”), a Delaware corporation, in favor of OccuLogix, Inc. (“OccuLogix”), a
Delaware corporation.
 
WHEREAS:
 
A.
On the date hereof, Solx Acquisition, Inc. (“Solx Acquisition”) acquired all of
the issued and outstanding shares of the capital stock of Solx pursuant to the
Stock Purchase Agreement, of even date herewith, between Solx Acquistion and
OccuLogix (the “Stock Purchase Agreement”);

 
B.
Solx Acquisition owes certain enumerated obligations to OccuLogix under the
Stock Purchase Agreement, including the obligation to pay the Royalty Payments
(as such term is defined in the Stock Purchase Agreement); and

 
C.
Pursuant to the Stock Purchase Agreement, and as an inducement to OccuLogix to
enter into the same, Solx Acquisition agreed to cause Solx to execute and
deliver this Security Agreement.

 
NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of payment of the
sum of $1.00 by OccuLogix to Solx and of the premises and other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged by Solx), Solx hereby covenants and agrees in favor of OccuLogix as
follows:
 
1.           INTERPRETATION
 
1.1          Definitions
 
In this Agreement, unless the context shall otherwise require, all capitalized
terms used but not expressly defined herein shall have the meanings ascribed
thereto in the Stock Purchase Agreement, as it may be amended, supplemented,
replaced and/or amended and restated from time to time, and the following words
and terms shall have the following meanings:
 
“Event of Default” has the meaning given to it in Section 4.1;
 
“Intellectual Property” means the IP Collateral, other than any proceeds or
payments;
 
“License” means any license, sub-license, lease, right of use or control,
agreement to license or sub-license, or to lease or to grant a right of use or
control, in respect of or in connection with the acquisition, ownership, use,
control or exploitation, of the Intellectual Property, together with any
amendments, supplements, modifications, extensions, renewals or replacements
thereof;
 
“Lien” means any mortgage, pledge, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever, including, without limitation, any conditional sale or other
title retention agreement, or any lease having substantially the same economic
effect as any of the foregoing, or the filing of, or agreement to give, any
financing statement under the Uniform Commercial Code (as adopted in the State
of Delaware from time to time) or a comparable law of any jurisdiction;
 
 
 

--------------------------------------------------------------------------------

 
 
“Merger Agreement” means the Agreement and Plan of Merger, dated as of August 1,
2006, by and among OccuLogix, Inc., OccuLogix Mergeco, Inc., Solx, Inc. and Doug
P. Adams, John Sullivan and Peter M. Adams, acting, in each case, in his
capacity as a member of the Stockholder Representative Committee referred to
therein, as amended;
 
“Obligations” has the meaning given to it in Section 2.2(a);
 
“PRH Security Agreement” has the meaning given to it in Section 2.5; and
 
“Security Interest” has the meaning given to it in Section 2.2(a).
 
1.2
Governing Law

 
This Security Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to any
conflicts of laws principles that would require application of the laws of
another jurisdiction.
 
1.3
Incorporation of Schedules

 
The schedules attached hereto are incorporated into, and form part of, this
Security Agreement.
 
1.4           Captions
 
The section and paragraph headings used herein are for convenience only and
shall not affect the interpretation hereof.
 
2.
SECURITY

 
2.1
Grant of Security Interest in IP Collateral

 
As collateral security for the prompt and complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations, Solx hereby grants, transfers, collaterally assigns and sets over
to OccuLogix a fully perfected, priority security interest in, assignment of,
general lien on and right of set-off of, all of the collateral set forth on
Schedule “A” hereto, solely as the same is directly related to the Royalty
Products (collectively, the “IP Collateral”), in each case, whether now existing
or hereafter arising and whether now owned or hereafter acquired.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2
Obligations Secured

 
 
(a)
The security interests granted hereby (collectively, the “Security Interest”)
are granted as continuing collateral security for the due payment and
performance of Solx Acquisition’s obligations to pay the Royalty Payments, at
any time due or accruing due, to OccuLogix under the Stock Purchase Agreement,
or any of such obligations (collectively, and together with the expenses, costs
and charges set out in Section 2.2(b) (collectively, the “Obligations”).

 
 
(b)
All reasonable expenses, costs and charges incurred by or on behalf of OccuLogix
in connection with the enforcement of OccuLogix’s rights and remedies hereunder,
including the realization of the IP Collateral, and including all reasonable
legal fees and disbursements, court costs, receiver’s or agent’s remuneration
and other expenses of taking possession of, repairing, protecting, insuring,
preparing for disposition, realizing, collecting, selling, licensing,
transferring, delivering or obtaining payment of the IP Collateral, will be
added to and form a part of the Obligations.

 
2.3
Attachment

 
Solx and OccuLogix hereby acknowledge that:  (i) value has been given; (ii) Solx
has rights in the IP Collateral (other than hereafter acquired IP Collateral);
and (iii) Solx and OccuLogix have not agreed to postpone the time of attachment
of the Security Interest.
 
2.4
Scope of Security Interest

 
 
(a)
Until the Security Interest will have become enforceable, the grant of the
Security Interest in the Intellectual Property will not affect, in any way,
Solx’s rights to exploit commercially the Intellectual Property, to defend the
Intellectual Property, to enforce Solx’s rights in or with respect to the
Intellectual Property against third parties in any court or to claim and be
entitled to receive any damages with respect to any infringement or violation
thereof.

 
 
(b)
OccuLogix will not be deemed in any manner to have assumed any obligation of
Solx under any License or otherwise relating to or arising in connection with
any of the IP Collateral, nor will OccuLogix be liable to any official body or
party to a license or any other third party by reason of any default by any
person under any contract.

 
2.5
Subordination of Security Interest

 
OccuLogix hereby acknowledges and agrees that the first priority security
interest granted by Solx in the IP Collateral pursuant to the Security Agreement
(the “PRH Security Agreement”), dated as of September 1, 2006, by Solx in favor
of Doug P. Adams, John Sullivan and Peter M. Adams, acting, in each case, in his
capacity as a member of the Stockholder Representative Committee under the
Merger Agreement, is, and shall remain, superior in priority and rank to the
Security Interest.  For avoidance of doubt, under the PRH Security Agreement,
Solx granted rights to the Secured Party (as defined therein) in all of the
intellectual property of Solx.  OccuLogix agrees to do, from time to time,
whether before or after the Security Interest will have become enforceable, all
such acts and things and execute and deliver all such deeds, transfers,
assignments and instruments as Solx may reasonably require for assuring the
superior rank of the first priority security interest granted by Solx pursuant
to the PRH Security Agreement.  Solx hereby agrees to give OccuLogix prompt
notice of any change or amendment to the collateral described in, or covered by,
the PRH Security Agreement.  In the event that any such change or amendment
affects the description of all or any part of the collateral described in, or
covered by, the PRH Security Agreement that coincides or overlaps with all or
any part of the IP Collateral, if requested by OccuLogix, Solx shall amend the
definition of “IP Collateral” in this Agreement to conform it to the collateral
description or coverage provided in and by the PRH Security Agreement, provided,
however, that IP Collateral shall always remain directly related to the Royalty
Products.
 
 
3

--------------------------------------------------------------------------------

 
 
OccuLogix hereby furthermore acknowledges and agrees that the Security Interest
will be subordinate to any and all Liens that Solx proposes to grant in the IP
Collateral to persons or entities proposing to provide financing to Solx
Acquisition or Solx, upon terms and conditions to be mutually agreed among the
parties interested in such subordination.  Solx hereby agrees to give OccuLogix
prompt notice of any such future Liens, and OccuLogix hereby agrees that it will
take all actions reasonably requested by Solx Acquisition or Solx to evidence
the subordination of the Security Interest to such Liens.


3.
COVENANTS

 
3.1
Borrower’s Dealing with IP Collateral

 
Solx will not, without the prior written consent of OccuLogix, sell, exchange,
license, release or abandon or otherwise dispose of the IP Collateral or create,
assume or permit any Lien in, on or of the IP Collateral, except as provided in
Section 2.5.
 
3.2
Maintenance of Registrations

 
Solx will keep all registrations and applications of the Intellectual Property
in good standing and will renew all registrations and file new applications,
where commercially reasonable.  Solx will not allow any material registered or
pending patent or trademark forming part of the IP Collateral to lapse, expire,
become abandoned, expunged or cancelled.
 
3.3
Reporting

 
Solx agrees to provide to OccuLogix, within 60 days after the acquisition by
Solx of any rights in or to any registrable or unregistrable Intellectual
Property, including the entitlement to the benefit of any application or
registration for a patent or trademark, written notice of such acquisition
containing a detailed description of the Intellectual Property so acquired, and
Solx agrees to execute and deliver, from time to time, amendments to this
Security Agreement or the schedules hereto or additional security agreements or
schedules as may be reasonably required by OccuLogix.  Solx will advise
OccuLogix of the occurrence of any event which adversely affects the status of
the Intellectual Property, including, without limitation, any changes to the
status of the Intellectual Property resulting from expungement, cancellation,
expiration, non-renewal, abandonment of, or opposition to, or claim, action or
suit against, any of the Intellectual Property.
 
 
4

--------------------------------------------------------------------------------

 
 
3.4
Litigation and Proceedings

 
Solx will:
 
 
(a)
commence and diligently prosecute such suits, administrative proceedings or
other actions for infringement or other causes of action as are, in its
reasonable business judgment, necessary to protect the IP Collateral; and

 
 
(b)
diligently defend all suits, administrative proceedings, oppositions or other
actions brought by third parties in respect of the IP Collateral or use thereof.

 
Solx hereby agrees to provide to OccuLogix, on reasonable request, any
information with respect to any such suits, administrative proceedings or other
action.  Following Solx becoming aware thereof, Solx will promptly notify
OccuLogix of the institution of, or any adverse determination in, any proceeding
in any patent or trade-mark office or by another regulatory authority or a court
or other adjudicative body, whether in the United States or elsewhere.
 
3.5
Protective Disbursements

 
If Solx fails to perform any covenant on its part contained in this Security
Agreement, then OccuLogix, in its absolute discretion, may perform (but has no
obligation to perform) any such covenant capable of being performed by it.  If
any such covenant requires the payment or expenditure of money, OccuLogix may
make, but will be under no obligation to make, such payment or expenditure, and
all sums so paid or expended by OccuLogix will be immediately payable by Solx,
will bear interest at the per annum rate equal to the “Prime Rate” as announced
from time to time by Bank of America, N.A., or its successor, plus 2%, until
paid and will be secured hereby, having the benefit of the Security Interest
hereby created in priority to the other indebtedness secured by this Security
Agreement.  No such performance or payment will relieve Solx from any default
under this Security Agreement or any consequences of such default.
 
4.
ENFORCEMENT

 
4.1
Default

 
The Security Interest will be and become enforceable against Solx (i) upon the
failure to pay, when due and payable, any of the Royalty Payments; or (ii) if
any petition should be filed by or against Solx or Solx Acquisition for
liquidation or reorganization, if Solx or Solx Acquisition becomes insolvent or
makes an assignment for the benefit of any creditor or creditors, if a receiver
or trustee is appoited for all or any signficant part of the assets of either
Solx or Solx Acquisition or if either of Solx or Solx Acquisition consents to
the winding up, liquidation or dissolution of its affairs (each, an “Event of
Default”).
 
4.2
Remedies

 
 
5

--------------------------------------------------------------------------------

 
 
Whenever the Security Interest has become enforceable, OccuLogix may realize
upon the IP Collateral and enforce its rights by:
 
 
(a)
sale, assignment, license, sub-license, grant of rights or options to purchase
or any other disposal of the IP Collateral and, if applicable, any goodwill
associated therewith;

 
 
(b)
collection of any proceeds arising in respect of the IP Collateral;

 
 
(c)
the exercise of any of Solx’s contractual, legal or other rights or interests
under or in respect of the IP Collateral;

 
 
(d)
the institution of proceedings in a court of competent jurisdiction for the
appointment of a receiver of the IP Collateral;

 
 
(e)
the appointment by instrument in writing of a receiver or agent of the IP
Collateral and the removal or replacement of such receiver or agent from time to
time;

 
 
(f)
the institution of proceedings in any court of competent jurisdiction for sale
or foreclosure of the IP Collateral;

 
 
(g)
filing proof of claim and other documents to establish claims and any proceeding
relating to Solx; and

 
 
(h)
any other remedy or proceeding authorized or permitted by any applicable laws.

 
In addition, upon the occurrence of an Event of Default, Solx will grant to
OccuLogix a royalty-free non-exclusive license to use the Intellectual Property.
 
Such remedies may be exercised from time to time separately or in combination
and are in addition to and not in substitution for any other rights of
OccuLogix, however created.  OccuLogix may proceed by way of any action, suit or
other proceeding available at law, and no right, remedy or power OccuLogix will
be exclusive of, or dependent on, any other.  OccuLogix may exercise any of its
rights, remedies or powers separately or in combination and at any
time.  OccuLogix will not be bound to exercise any such rights or remedies, and
the exercise of such rights and remedies will be without prejudice to the rights
of OccuLogix in respect of the Obligations, including the right to any claim for
any deficiency.
 
4.3
Additional Rights

 
In addition to the remedies of OccuLogix set forth in Section 4.2, whenever the
Security Interest has become enforceable, OccuLogix may demand, commence,
continue or defend any judicial or administrative proceedings for the purpose of
protecting, seizing, collecting, realizing or obtaining possession or payment of
the IP Collateral, and give valid and effectual receipts and discharges
therefor, and compromise or give time for the payment or performance of all or
any part of the accounts or any contact or any other obligation of any third
party to Solx relating to the IP Collateral.
 
 
6

--------------------------------------------------------------------------------

 
 
5.
GENERAL

 
5.1
No Merger

 
No judgment recovered by OccuLogix will operate by way of merger of or in any
way affect the Security Interest, which is in addition to and not in
substitution for any other security now or hereafter held by OccuLogix in
respect of the Obligations.
 
5.2
Waivers

 
No amendment, consent or waiver by OccuLogix will be effective unless made in
writing and signed by an authorized officer of OccuLogix, and then such
amendment, waiver or consent will be effective only in the specific instance and
for the specific purpose for which it is given.
 
5.3
Further Assurances

 
Solx, from time to time, whether before or after the Security Interest will have
become enforceable, will do all such acts and things and execute and deliver all
such deeds, transfers, assignments and instruments as OccuLogix may reasonably
require for the protection of the IP Collateral or perfecting the Security
Interest and for exercising all rights, remedies, powers, authorities and
discretions hereby conferred upon OccuLogix, and Solx, from time to time after
the Security Interest has become enforceable, will do all such acts and things
and execute and deliver all such deeds, transfers, assignments and instruments
as OccuLogix may require for facilitating the sale or other dealing with the IP
Collateral in connection with any realization thereof, including, without
limitation, the execution and delivery of assignments of the Intellectual
Property in form acceptable to OccuLogix for filing with the United States
Patent and Trademark Office.
 
5.5
Successors and Assigns

 
This Security Agreement will be binding upon Solx, its successors and permitted
assigns and will enure to the benefit of OccuLogix and its successors and
assigns.  Solx may not assign or novate any of its rights or obligations under
this Security Agreement without the prior written consent of OccuLogix.
 
IN WITNESS WHEREOF Solx hereto has caused this Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of the day and year first
above written.
 
SOLX, INC.
         
“Doug P. Adams”
 
Name: Doug P. Adams
 
Title: President
 


 
7

--------------------------------------------------------------------------------

 
 
Schedule “A”
 
IP Collateral
 
“IP Collateral” means, solely as the same is directly related to the Royalty
Products, intellectual property or proprietary rights of any description,
including (i) rights in any patent, patent application (including any
provisionals, continuations, divisions, continuations-in-part, extensions,
renewals, reissues, revivals and reexaminations, any national phase PCT
applications, any PCT international applications and all foreign counterparts),
copyright, industrial design, URL, website, domain name, trademark, service
mark, logo, trade dress or trade name, (ii) related registrations and
applications for registration, (iii) trade secrets, moral rights or publicity
rights, (iv) inventions, discoveries, improvements, modification, know-how,
technique, methodology, writing, work of authorship, design or data, whether or
not patented, patentable, copyrightable or reduced to practice, including any
inventions, discoveries, improvements, modification, know-how, technique,
methodology, writing, work of authorship, design or data embodied or disclosed
in any (1) computer source codes (human readable format) and object codes
(machine readable format), (2) specifications, (3) manufacturing, assembly,
test, installation, service and inspection instructions and procedures, (4)
engineering, programming, service and maintenance notes and logs, (5) technical,
operating and service and maintenance manuals and data, (6) hardware reference
manuals and (7) user documentation, help files or training materials and (v)
goodwill related to any of the foregoing.

 

--------------------------------------------------------------------------------